Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II: claims 10-19 in the reply filed on 6/16/22 is acknowledged.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-19, 21-31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by YAMAMURA et al. [US 20100125415]. 

As per claim 10, YAMAMURA teaches:
A method ([0008] for monitoring a low-speed mobility vehicle and a vehicle of different type from the low-speed mobility vehicle, and having a remote monitoring device adapted to be connected to the low-speed mobility vehicle and the vehicle of different type through a first communicator, wherein the improvement comprises: each of the low-speed mobility vehicle and the vehicle of different type includes: a first transmitter that transmits vehicle location data to the remote monitoring device through the first communicator; and the remote monitoring device includes: a first distance calculator that calculates an inter-vehicle distance between the low-speed mobility vehicle and the vehicle of different type based on the vehicle location data transmitted from the low-speed mobility vehicle and the vehicle of different type; and a second transmitter that transmits an approaching signal to the low-speed mobility vehicle and the vehicle of different type through the first communicator indicating that the vehicles are approaching each other when the inter-vehicle distance calculated by the first distance calculator is equal to or less than a first predetermined value) comprising: 
transmitting a present orientation of an accessibility device; receiving a target orientation of the accessibility device; ([0043] First, in S10, it is determined whether power wheelchair 12 location data transmitted by the power wheelchair 12 was received. When the result in S10 is YES, the program proceeds to S12, in which it is determined whether vehicle 14 location data transmitted by the vehicle 14 was received and 69)
illuminating a light projector; ([0050] When the result in S104 is YES, the program proceeds to S106, in which the lamps 36 are flashed on and off to alert the operator of the power wheelchair 12 that it and the vehicle 14 are approaching each other. The flashing of the lamps 36 also makes the presence of the power wheelchair 12 easier for the operator of the vehicle 14 to notice and 70)
determining that the accessibility device is in the target orientation; ([0064] As stated above, this embodiment is configured to have a system for monitoring a low-speed mobility vehicle (power wheelchair 12) and a vehicle of different type (14) from the low-speed mobility vehicle, and having a remote monitoring device (16) adapted to be connected to the low-speed mobility vehicle (12) and the vehicle of different type (14) through a first communicator (long-range wireless communication network 46), characterized in that: each of the low-speed mobility vehicle (12) and the vehicle of different type (14) includes: a first transmitter (long-range communication equipment 42, 72, communication ECU 40, S102, microcomputer 60, 5202) that transmits vehicle location data to the remote monitoring device through the first communicator; and the remote monitoring device (16) includes: a first distance calculator (S14) that calculates an inter-vehicle distance (d) between the low-speed mobility vehicle (12) and the vehicle of different type (14) based on the vehicle location data transmitted from the low-speed mobility vehicle (12) and the vehicle of different type (14); and a second transmitter (long-range communication equipment 82, S16, S18) that transmits an approaching signal to the low-speed mobility vehicle (12) and the vehicle of different type (14) through the first communicator indicating that the vehicles (12, 14) are approaching each other when the inter-vehicle distance (d) calculated by the first distance calculator is equal to or less than a first predetermined value (d1)) and 
turning off the light projector.  ([0055] When the result in S104 is NO, i.e., when no approaching signal was received from the remote monitoring device 16 or reception of an approaching signal ceased because the power wheelchair 12 and vehicle 14 moved apart, the program proceeds to S120, in which the lamps 36 are turned off if they were flashing in the preceding program, whereafter the program is terminated).

As per claim 11, YAMAMURA teaches:
The method of claim 10, wherein the target orientation is received from one of a mobile device and a ride-share vehicle.  ([0018] In FIG. 1, the reference numeral 10 designates the monitoring system for a low-speed mobility vehicle and a different type of vehicle. The monitoring system 10 comprises a low-speed mobility vehicle 12, a vehicle (e.g., four-wheeled vehicle) 14 of a different type from the low-speed mobility vehicle, and a remote monitoring device 16 communicatably connected to the low-speed mobility vehicle 12 and vehicle 14).

As per claim 12, YAMAMURA teaches:
The method of claim 10, wherein the present orientation of the accessibility device is transmitted to a ride-share vehicle.  ([0064] As stated above, this embodiment is configured to have a system for monitoring a low-speed mobility vehicle (power wheelchair 12) and a vehicle of different type (14) from the low-speed mobility vehicle, and having a remote monitoring device (16) adapted to be connected to the low-speed mobility vehicle (12) and the vehicle of different type (14) through a first communicator (long-range wireless communication network 46), characterized in that: each of the low-speed mobility vehicle (12) and the vehicle of different type (14) includes: a first transmitter (long-range communication equipment 42, 72, communication ECU 40, S102, microcomputer 60, 5202) that transmits vehicle location data to the remote monitoring device through the first communicator; and the remote monitoring device (16) includes: a first distance calculator (S14) that calculates an inter-vehicle distance (d) between the low-speed mobility vehicle (12) and the vehicle of different type (14) based on the vehicle location data transmitted from the low-speed mobility vehicle (12) and the vehicle of different type (14); and a second transmitter (long-range communication equipment 82, S16, S18) that transmits an approaching signal to the low-speed mobility vehicle (12) and the vehicle of different type (14) through the first communicator indicating that the vehicles (12, 14) are approaching each other when the inter-vehicle distance (d) calculated by the first distance calculator is equal to or less than a first predetermined value (d1).

As per claim 13, YAMAMURA teaches:
The method of claim 10, further comprising rotating the accessibility device until the accessibility device is in the target orientation.  ([0064] As stated above, this embodiment is configured to have a system for monitoring a low-speed mobility vehicle (power wheelchair 12) and a vehicle of different type (14) from the low-speed mobility vehicle, and having a remote monitoring device (16) adapted to be connected to the low-speed mobility vehicle (12) and the vehicle of different type (14) through a first communicator (long-range wireless communication network 46), characterized in that: each of the low-speed mobility vehicle (12) and the vehicle of different type (14) includes: a first transmitter (long-range communication equipment 42, 72, communication ECU 40, S102, microcomputer 60, 5202) that transmits vehicle location data to the remote monitoring device through the first communicator; and the remote monitoring device (16) includes: a first distance calculator (S14) that calculates an inter-vehicle distance (d) between the low-speed mobility vehicle (12) and the vehicle of different type (14) based on the vehicle location data transmitted from the low-speed mobility vehicle (12) and the vehicle of different type (14); and a second transmitter (long-range communication equipment 82, S16, S18) that transmits an approaching signal to the low-speed mobility vehicle (12) and the vehicle of different type (14) through the first communicator indicating that the vehicles (12, 14) are approaching each other when the inter-vehicle distance (d) calculated by the first distance calculator is equal to or less than a first predetermined value (d1).

As per claim 14, YAMAMURA teaches:
The method of claim 10, wherein illuminating the light projector includes shining a first light and a second light.  ([0057] FIG. 7 is a flowchart showing the operation of the vehicle 14, specifically the operation of the microcomputer 60 of the vehicle 14. The program of this flowchart is repeatedly executed at regular intervals (e.g. every 10 milliseconds and 67).

As per claim 15, YAMAMURA teaches:
The method of claim 14, further comprising rotating the accessibility device until the first light and the second light overlap.  ([0057] FIG. 7 is a flowchart showing the operation of the vehicle 14, specifically the operation of the microcomputer 60 of the vehicle 14. The program of this flowchart is repeatedly executed at regular intervals (e.g. every 10 milliseconds and 67).

As per claim 16, YAMAMURA teaches:
The method of claim 10, further comprising determining that a ride-share vehicle is near the accessibility device.  ([0059] Next, in S204, it is determined whether an approaching signal transmitted by the remote monitoring device 16 was received (whether the remote monitoring device 16 transmitted an approaching signal). When the result in S204 is NO, the ensuing processing steps are skipped, and when it is YES, the program proceeds to S206, in which a warning such as "Power Wheelchair Approaching" is displayed on the display 66, thereby alerting the operator of the vehicle 14 that the power wheelchair 12 is nearby and 69).

As per claim 17, YAMAMURA teaches:
The method of claim 16, wherein transmitting the present orientation of Page 2 of 6Response Submitted June 16, 2022 App. No. 16/634,372 the accessibility device and receiving the target orientation occur after determining that the ride- share vehicle is near the accessibility device.  ([0059] Next, in S204, it is determined whether an approaching signal transmitted by the remote monitoring device 16 was received (whether the remote monitoring device 16 transmitted an approaching signal). When the result in S204 is NO, the ensuing processing steps are skipped, and when it is YES, the program proceeds to S206, in which a warning such as "Power Wheelchair Approaching" is displayed on the display 66, thereby alerting the operator of the vehicle 14 that the power wheelchair 12 is nearby and 69).

As per claim 18, YAMAMURA teaches:
The method of claim 10, further comprising transmitting information about the accessibility device to a mobile device.  ([0075] Although in the configuration explained in the foregoing, the power wheelchair 12 and vehicle 14 are communicably connected to the remote monitoring device 16 through the long-range communication equipment 42 and 72, this is not a limitation and it is possible instead adopt a configuration that uses mobile telephones possessed by the operators (driver) in place of the long-range communication equipment 42 and 72. Specifically, the mobile telephones can be connected to the communication ECU 40 and microcomputer 60 through short-range wireless communication or the like and transmit the location data of each vehicle from the associated mobile telephone to the remote monitoring device 16.)

As per claim 19, YAMAMURA teaches:
The method of claim 18, wherein the information about the accessibility device includes a physical characteristic of the accessibility device. ([0020] As shown in FIGS. 2 and 3, the low-speed mobility vehicle 12 comprises a vehicle body frame 20 supported by four wheels 18, a seat 22 provided on the body frame 20 to be seated by an operator (rider/user) not shown in the drawings, and an operating unit 24 provided for manual operation by the operator. The low-speed mobility vehicle 12 is designed for use by, for example, an elderly person. It is a relatively small, single-passenger electrically powered vehicle that travels at a very low speed comparable to human walking speed. As it is in essence a power wheelchair, the low-speed mobility vehicle 12 will hereinafter sometimes be called the "power wheelchair 12.")


Claims 21-30 are the apparatus claims corresponding to method claims 10-19 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 31, YAMAMURA teaches:
The accessibility device of claim 30, wherein the physical characteristic includes at least one of a physical dimension and a weight of the accessibility device. ([0020] As shown in FIGS. 2 and 3, the low-speed mobility vehicle 12 comprises a vehicle body frame 20 supported by four wheels 18, a seat 22 provided on the body frame 20 to be seated by an operator (rider/user) not shown in the drawings, and an operating unit 24 provided for manual operation by the operator. The low-speed mobility vehicle 12 is designed for use by, for example, an elderly person. It is a relatively small, single-passenger electrically powered vehicle that travels at a very low speed comparable to human walking speed. As it is in essence a power wheelchair, the low-speed mobility vehicle 12 will hereinafter sometimes be called the "power wheelchair 12.")

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Zhang, Jianfei, Jingchuan Wang, and Weidong Chen. "A control system of driver assistance and human following for smart wheelchair." 2014 IEEE International Conference on Robotics and Biomimetics (ROBIO 2014). IEEE, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641